On Petition for Rehearing.
Bruce, J.
The only doubt we have entertained after reading the petition for rehearing in this case is whether the fact that the mortgage was foreclosed for more than was in fact due gives to the plaintiff any rights in the premises. We are satisfied, however, that the mistake, and the evidence shows it to have been a bona fide mistake, gives no *589such rights. The law seems to be well established that “claiming in the notice more than is due on the mortgage'will not affect the validity of the sale, unless it appears that it was done with a fraudulent purpose, or that it has resulted in actual injury to the mortgagor.” Bowers v. Hechtman, 45 Minn. 238, 47 N. W. 792; Huyck v. Graham, 82 Mich. 353, 46 N. W. 781; Ramsey v. Merriam, 6 Minn. 168, Gil. 104; Menard v. Crowe, 20 Minn. 448, Gil. 402; Kerfoot v. Billings, 160 Ill. 563, 43 N. E. 804; Hamilton v. Lubukee, 51 Ill. 415, 99 Am. Dec. 552; Cook v. Foster, 96 Mich. 610, 55 N. W. 1019; Jones, Mortg. § 1855; Millard v. Truax, 47 Mich. 251, 10 N. W. 358; 27 Cyc. 1469; Grove v. Great Northern Loan Co. 17 N. D. 352, 138 Am. St. Rep. 707, 116 N. W. 345.
There is no such proof in the case at bar, nor do we find any record at any time of any attempt or offer of the plaintiff to redeem from the mortgage. The mistake, indeed, was first brought to the attention of the court by the attorneys for the defendant, and there is no claim that the excess amount, which was only $127.82, in any way interfered with the bidding at the sale, or kept bidders therefrom, or in any way prejudiced the interests of the plaintiff.
The petition for a rehearing is denied. •